Citation Nr: 1646640	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  09-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for intervertebral disc syndrome (IVDS) of the lumbar spine, status post (SP) laminectomy L3-L4 and diskectomy L3-L4. 

2.  Entitlement to a disability rating in excess of 40 percent for IVDS of the cervical spine (formerly degenerative joint disease (DJD) and degenerative disc disease (DDD) of the cervical spine) prior to July 29, 2014.  

3. Entitlement to a disability rating in excess of 60 percent for IVDS of the cervical spine (formerly DJD and DDD of the cervical spine) after July 29, 2014. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976 and from October 1988 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In June 2013, the Veteran testified at a videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing was prepared and associated with the claims file. 

In pertinent part, the Board remanded this case in September 2013 to obtain VA treatment and VA Vocational rehabilitation records, as well as for VA orthopedic and neurology examinations.  

In pertinent part, the Board remanded this case in January 2015 for the RO to consider VA Vocational rehabilitation records.  

The Board again remanded the case in February 2016 at which time service connection was granted for sleep apnea.  In that remand it was observed that in an October 2015 rating decision it was explained that in a rating decision dated August 13, 2014, the RO had not in fact granted service connection for sciatic nerve root involvement of the right lower extremity (Diagnostic Code 8520) and anterior crural nerve of the right lower extremity (Diagnostic Code 8526) because the August 13, 2014, rating decision had never been promulgated.  It was noted that To the extent that the October 2015 rating decision effectuated the increase of his cervical spine disability to 60 percent effective July 29, 2014, this does not affect the ultimate nature of the Veteran's appeal with respect to the increased rating for the cervical spine as it was characterized in the January 2015 Board remand.  

Nevertheless, in the February 2016 remand it was explained that although the additional separate neurological ratings were never promulgated by the RO (as explained in the corrected rating decision), the neurological ratings listed as part of the January 2015 Board remand were not part of the current appeal (other than as the neurological manifestations themselves may be discussed and considered, as appropriate, in the Board's factual analysis of whether a higher rating may be warranted for the underlying spinal disability under the General Rating Formula for Diseases and Injuries of the Spine versus the Formula for Rating IVDS Based on Incapacitating Episodes).  

In February 2016 the claims for increased ratings, as described on the title page herein, were remanded because the Veteran had submitted additional evidence without a waiver of initial RO consideration, to obtain VA treatment records since September 2013, and for the RO to issue a supplemental statement of the case (SSOC) following the October 2015 rating decision.  

Subsequently, a February 2016 rating decision effectuated the grant of service connection for sleep apnea and assigned an initial 50 percent disability rating, all effective November 21, 2008.  The Veteran has not appealed either the initial rating assigned or the effective date that was assigned.  Thus, this is a complete grant of the benefit sought on appeal and that matter is no longer before the Board.  



FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, despite the fact that the RO issued an SSOC in May 2016, the Board does not have jurisdiction to review the appeal and it is dismissed.  



ORDER

The appeal is dismissed.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


